Citation Nr: 1541767	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for posttraumatic stress disorder, on a basis other than clear and unmistakable error.

2.  Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II.

3.  Whether the September 20, 2010, substantive appeal was timely with respect to the issue of entitlement to service connection for posttraumatic stress disorder.

4.  Whether the September 20, 2010, substantive appeal was timely with respect to the issue of entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  Douglas Kugal, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision and a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an effective date prior to September 20, 2010, for the grant of entitlement to service connection for PTSD and whether the September 20, 2010 substantive appeal is timely as to the denial of service connection for PTSD are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  A December 2008 rating decision denied, in pertinent part, entitlement to service connection for diabetes mellitus, type II.

2.  The RO received a timely notice of disagreement and issued a statement of the case on July 9, 2010.

3.  No pertinent evidence was received until more than one year after the Veteran was notified of the December 2008 rating decision, and a substantive appeal in response to the statement of the case was not received until September 20, 2010.

4.  The claim for service connection for diabetes mellitus, type II, was reopened based on new and material evidence other than service department records.


CONCLUSIONS OF LAW

1.  A timely substantive appeal was not filed with respect to the December 2008 rating decision denying service connection for diabetes mellitus, type II.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.302, 20.303 (2015).

2.  The criteria for an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The issue of whether the September 20, 2010, substantive appeal was timely filed is not subject to the provisions of the VCAA.  However, the record reflects that the Veteran was informed of the requirements to perfect his appeal in the cover letter sent with the statement of the case on July 9, 2010.

With respect to the issue of entitlement to an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II, the record reflects that the Veteran was not provided appropriate notice in response to the claim.  Never the less, the claim was granted and the determinative factors with respect to the effective date issue are whether a timely substantive appeal was filed following the October 2008 rating decision and if not, when the claim to reopen was received.  Therefore, the failure to provide VCAA notice in this case did not result in any prejudice to the Veteran.

II.  Factual Background and Analysis

The Veteran submitted a claim of entitlement to service connection for diabetes mellitus, type II, in January 2008.  After this claim was denied in a December 2008 rating decision, the Veteran timely filed a notice of disagreement.  On July 9, 2010, the RO issued a statement of the case wherein the denial of this claim was confirmed and continued.  As will be discussed herein, the Veteran did not then submit a timely substantive appeal.  The RO received the Veteran's substantive appeal on September 20, 2010.  In an October 2010 administrative decision, the RO determined that the September 20, 2010, substantive appeal was not timely.  The RO accepted the Veteran's September 20, 2010, submission as a new claim of entitlement to service connection for diabetes mellitus, type II.  In a March 2011 rating decision, service connection was granted for diabetes mellitus, type II, effective September 20, 2010.  The Veteran subsequently perfected an appeal, claiming that he is entitled to an effective date prior to September 20, 2010, for the grant of service connection.  Additionally, the Veteran perfected an appeal as to the October 2010 administrative decision that his September 20, 2010, substantive appeal was not timely.  

A.  Timeliness of September 20, 2010, Substantive Appeal

An appeal consists of a timely filed written notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2015).

Generally, a substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case to the Veteran, or within the remainder of the 1-year period from the date of mailing of the rating decision.  38 C.F.R. § 20.302(b)(1) (2014).  Exceptions to the general rule include when a Veteran submits additional evidence within 1-year of the date of mailing of the notification of the determination being appealed, and that evidence requires that the claimant be furnished a supplemental statement of the case, then the time to submit a substantive appeal shall end not sooner than 60 days after such supplemental statement of the case is mailed to the appellant, even if the 60-day period extends beyond the expiration of the 1-year appeal period.  38 C.F.R. § 20.302(b)(2) (2015).  In addition, an extension of the 60-day period for filing a substantive appeal may be granted for good cause.  A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2015).

In December 2008, the RO issued a rating decision that denied entitlement to service connection for diabetes mellitus, type II.  The Veteran was sent notice of this rating decision in a letter dated January 12, 2009.  A timely notice of disagreement was received in September 2009.  A statement of the case was issued on July 9, 2010.  The notification letter attached to the statement of the case included notice that the VA Form 9, Appeal to Board, must be filed within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the rating decision.  The letter stated that if the substantive appeal was not filed within the specified period, the case would be closed, and any request for an extension of time to file should be made prior to the expiration of the time limit for filing the appeal. 

The date for timely filing of the Veteran's substantive appeal was September 7, 2011.  The 60-day period is used because the one-year period from the date of notification of the December 2008 rating decision (January 12, 2009) already ended.  38 C.F.R. §§ 20.302, 20.305(b).

The Veteran's substantive appeal was received by VA on September 20, 2010.  The RO notified the Veteran in an October 2010 letter that his substantive appeal was not timely received.  He was informed of his right to appeal the RO's timeliness determination, and provided with an appeal rights form (VA Form 4107).  The Veteran appealed the issue as to whether an appeal was timely received as to the December 2008 rating decision. 

In this case, the Veteran's substantive appeal was received following the expiration of the 60-day period to appeal the adverse decision.  See 38 C.F.R. § 20.305(b) (2014).  With respect to any argument regarding acceptance of a postmark date, the Veteran signed and dated the substantive appeal on September 12, 2010.  The substantive appeal was date-stamped on September 20, 2010.  Therefore, the postmark date rule is not for application.  38 C.F.R. § 20.305(a).  Even if the RO had received the Veteran's substantive appeal on September 12, 2010, that date is still past the 60-day submission period.  Further, according to a September 13, 2010, report of contact, the Veteran claimed that his representative had already submitted a substantive appeal in response to the July 9, 2010, statement of the case.  The VA employee to whom the Veteran was speaking found no such substantive appeal in VA's system.  A request was submitted by this employee to see if this substantive appeal had been filed timely.  No timely substantive appeal was located.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").  Consequently, the Board finds that the Veteran did not file a timely substantive appeal following the December 2008 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

There are exceptions to the above rule regarding the time period in which to appeal.  First, the filing limit can be extended when the RO receives a timely request for an extension of time to submit a substantive appeal under 38 C.F.R. § 20.203 or an extension of the filing deadline under 38 C.F.R. § 3.109.  The Veteran submitted a request to extend the appeal period, but only after the 60-day period had expired.  The Veteran submitted this request on September 22, 2010.  Thus, the Board finds that a timely request for an extension of time to file a substantive appeal was not submitted.

Second, some RO actions may operate as a waiver of the time requirements for filing a substantive appeal.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that a claimant's failure to file a timely substantive appeal from an RO decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the RO closed the appeal pursuant to 38 C.F.R. § 19.32); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  However, there is no evidence that the RO continued to treat the case as an active appeal.  The Veteran was notified in October 2010 that his substantive appeal was not timely and, therefore, the RO could not take any action on the appeal because the right to appeal expired.

The doctrine of equitable tolling has also been considered.  Generally, equitable tolling applies only where circumstances preclude a timely filing despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).

There is a three-part test to determine whether "extraordinary circumstances" in particular justify equitable tolling:  (1) the extraordinary circumstance must be beyond the veteran's control, (2) the veteran must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the veteran must exercise due diligence in preserving his or her appellate rights, meaning that a reasonably diligent person, under the same circumstances, would not have filed his or her appeal within the appeal period.  See McCreary v. Nicholson, 19 Vet. App. 324 (2005); see also Checo v. Shinseki, No. 2013-7059, 2014 WL 1613885 (Fed. Cir. Apr. 23, 2014). 

The Veteran has asserted that he relied upon his representative to properly handle his claim.  The Veteran has also asserted that both he and his representative did not timely receive the July 9, 2010, statement of the case because both parties changed mailing addresses.   

The Veteran does not assert and the evidence does not otherwise demonstrate that he relied upon VA misinformation or misfiling by VA personnel.  In addition, while the Veteran has a psychiatric disability, he does not allege nor does the evidence suggest that his failure to file a timely substantive appeal was due to mental incapacity.  There is no evidence of extraordinary circumstances beyond the Veteran's control which prevented him from filing his substantive appeal, even with the consideration of the changes of address.  As such, the Board finds no basis for equitable tolling of the filing deadline. 

The Board understands the arguments presented by the Veteran, but, unfortunately, the law is dispositive.  While the Board understands that there was a lengthy amount of time between the December 2008 rating decision and the issuance of the July 9, 2010, statement of the case, the law requires that the Veteran must file a timely appeal to perfect an appeal.  For the reasons stated above, the Board finds that the Veteran did not file a timely substantive appeal.  

B.  Effective Date Prior to September 20, 2010, for Grant of Service Connection for Diabetes Mellitus, Type II

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).

As discussed above, the Veteran submitted an original claim of entitlement to service connection for diabetes mellitus, type II, in January 2008.  This claim was denied by the RO in a December 2008 rating decision based on its determination that the Veteran did not have the claimed disability.  As discussed above, the Veteran did not perfect an appeal of that decision.  

The Veteran did not submit any pertinent evidence within the appeal period or file a claim to reopen prior to September 20, 2010.  Moreover, the claim was ultimately reopened on the basis of new and material evidence other than service department records.  These facts are not in dispute and the law dispositive.  Under these circumstances, the earliest possible effective date for the grant of service connection is the currently assigned effective date of September 20, 2010.


ORDER

The Board having determined that a timely substantive appeal was not filed with respect to a December 2008 rating decision that denied service connection for diabetes mellitus, type II, the benefit sought on appeal is denied.

Entitlement to an effective date prior to September 20, 2010, for the grant of service connection for diabetes mellitus, type II, is denied.


REMAND

In a January 2012 letter, the Veteran's attorney raised the issue of whether the July 9, 2010, statement of the case addressing the Veteran's claim for service connection posttraumatic stress disorder (PTSD) on a de novo basis was based on clear and unmistakable error (CUE).  This issue has not been addressed by the RO.  Since a favorable decision on the CUE issue by the RO would render the issues before the Board moot, the Board will defer its decision on the PTSD issues until the CUE issue has been decided by the RO.

Accordingly, the case is REMANDED to the RO for the following action:

The RO must adjudicate the Veteran's claim that the July 9, 2010, statement of the case denying service connection for PTSD on a de novo basis was based on CUE.  If the decision is unfavorable to the Veteran, he should be informed of his appellate rights with respect to the decision.
Thereafter, if the issues currently on appeal have not been rendered moot, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


